Judgment, Supreme Court, New York County (John Bradley, J.), rendered May 2, 2000, convicting defendant, upon her plea of guilty, of grand larceny in the second degree, and sentencing her to a term of IV2 to 4V2 years, unanimously affirmed.
Defendant made a valid waiver of her right to appeal (see People v Moissett, 76 NY2d 909 [1990]). Accordingly, this waiver precludes any interest of justice review by this Court of her excessive sentence claim (People v Seaberg, 74 NY2d 1, 9-10 [1989]). In any event, were we to find that defendant did *281not validly waive her right to appeal, we would perceive no basis for reducing the sentence. Concur — Buckley, P.J., Andrias, Sullivan, Lerner and Friedman, JJ.